MARY H. HOFF, Chief Judge.
The Director of Revenue (Director) appeals the trial court’s judgment approving driver Jerry Robinson’s application for hardship driving privileges.
The judgment appealed in this case was also the subject of a successful prohibition proceeding pursued by Director in the Missouri Supreme Court. In its decision making the writ of prohibition permanent, the Missouri Supreme Court found in relevant part:
Robinson is barred from driving privileges pursuant to sections 302.060(9) and 302.309.3(6)(b) [RSMo. Supp. 1999]. The circuit court has no discretion in this matter.
V.
The circuit court acted in excess of its jurisdiction when it ordered the Director to restore Robinson’s driving privileges.
State ex rel. Director of Revenue v. The Honorable David Mobley,1 49 S.W.3d 178, 180 (Mo.2001) (time for filing motion for rehearing has not expired).
This appeal is dismissed as moot due to the Missouri Supreme Court’s conclusion the trial court exceeded its jurisdiction in ordering the Director to restore Robinson’s driving privileges, which ruling is the subject of this appeal.
MARY RHODES RUSSELL, Judge and RICHARD B. TEITELMAN, Judge, concur.

. The Missouri Supreme Court substituted the present associate circuit judge, the Honorable David Mobley, as the party in interest in lieu of the Honorable Glenn Norton, who is no longer on the Associate Circit Court of Ralls County.